DETAILED ACTION
Applicant’s 08/22/2022 response to the previous 2/24/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-5, 7-15 and 17-22 as amended and/or filed on 08/22/2022.

Claims 1-5, 7-15 and 17-22 are considered allowable upon the acceptance of Terminal Disclaimers to overcome the Double Patent rejections set forth below.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01 November 2018 (20181101).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Provisional Application Number 62/754,001 filed on 01 November 2018 (20181101).
Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/07/2022 submission of an Information Disclosure Statement (IDS) is acknowledged by the Examiner and the references cited therein has/have been considered in the examination of the claims now pending.  A copy of the submitted IDS initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 08/22/2022 amendments to the claims and arguments in support thereof with respect to 35 USC 101 rejection set forth in section 9 of said previous 02/24/2022 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

Applicant’s 08/22/2022 amendments to the claims and arguments in support thereof with respect to 35 USC 101 rejection set forth in section 9 of said previous 02/24/2022 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

Applicant’s amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejections of the claims as set forth in sections 18-19 of said previous 02/24/2022 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn.  

Applicant’s amendments to the independent claims and arguments in support thereof with respect to the Double Patent rejections of the claims as set forth in sections 23-25 of said previous 02/24/2022 Office action have been fully considered.  Because allowable subject matter has been disclosed herein below the rejections have been sustained and a detailed analysis is provided below.

Double Patenting
Claims 1-5, 7-15 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16 and 19 of U.S. Patent No. 10901432. 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would see the apparent similarities when compared in the table below.
INSTANT APPLICATION
U.S. Patent No. 10901432
1, 11
1, 4, 5, 10-13, 15, 19
2, 12
14, 16
3, 13
8
4, 14
7
5, 15
7
9, 19
3
10, 20
2, 6


Those claims not cited above are rejected for depending from a rejected base claim.

Claims 1-5, 9-15 and 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16 and 19 of copending Application No. 17436012 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would see the apparent similarities when compared in the table below.

INSTANT APPLICATION
Application No. 17436012
1, 11
1, 19-27
2, 12
19, 26 
4, 14
	8
5, 15
8
7, 17
21
8, 18
13
10, 20
9
21, 22
21


Those claims not cited above are rejected for depending from a rejected base claim.

Claims 1-5, 7-15 and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60, 69 and 71-73 of copending Application No. 17511331 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would see the apparent similarities when compared in the table below.
INSTANT APPLICATION
U.S. Patent No. 10901432
1, 11
60, 69, 71
7, 17
69
8, 18
72
9, 19
73
10, 20
72, 73


Those claims not cited above are rejected for depending from a rejected base claim.

Claims 1-5, 7-15 and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17009243 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would see the apparent similarities when compared in the table below.
INSTANT APPLICATION
Application No. 17009243
1, 11
1


Those claims not cited above are rejected for depending from a rejected base claim.

Claims 1-5, 9-15 and 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9 and 17 of copending Application No. 17477147 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would see the apparent similarities when compared in the table below.

INSTANT APPLICATION
Application No. 17477147
1, 11
1, 8
2, 12
2, 9 
3, 4, 13, 14
	17
5, 15
17


Those claims not cited above are rejected for depending from a rejected base claim.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia, using sensor information to determine the location of a vehicle.  For example:
US 20170010115 A1 to Stein; Gideon et al. teaches, inter alia determining a current location of a vehicle along a predetermined road model trajectory associated with the road segment based on a comparison of received information and a predetermined signature feature in for example the ABSTRACT and paragraph below:
“A system for autonomously navigating a vehicle along a road segment may include at least one processor. The at least one processor may be programmed to receive from at least one sensor information relating to one or more aspects of the road segment. The processor may also be programmed to determine a local feature of the road segment based on the received information. Further the processor may be programmed to compare the local feature to a predetermined signature feature for the road segment. The processor may be programmed to determine a current location of the vehicle along a predetermined road model trajectory associated with the road segment based on the comparison of the received information and the predetermined signature feature. The processor may also be programmed to determine an autonomous steering action for the vehicle based on a direction of the predetermined road model trajectory at the determined location.

[0772] Processing unit 110 may retrieve a predetermined signature feature associated with road segment 5600, for example, from database 160 stored in memories 140, 150. In one exemplary embodiment, the predetermined signature features may include coefficients of best or preferred fit lines representing road width profiles or lane width profiles corresponding to various locations along predetermined road model trajectory 5612. For example, the predetermined signature features may include coefficients b.sub.1, b.sub.2, . . . b.sub.n at location 1; c.sub.1, c.sub.2, . . . c.sub.n at location 2; d.sub.1, d.sub.2, . . . d.sub.n at location 3, etc. Processing unit 110 may compare the coefficients (e.g. a.sub.1, a.sub.2, . . . a.sub.n) determined based on road widths W.sub.p1, W.sub.p2, W.sub.p3, W.sub.c and/or lane widths D.sub.p1, D.sub.p2, D.sub.p3, D.sub.c with the coefficients (e.g. b.sub.1, b.sub.2, . . . b.sub.n; c.sub.1, c.sub.2, . . . c.sub.n; d.sub.1, d.sub.2, . . . d.sub.n; etc.). Processing unit 110 may determine current location 5628 of vehicle 200 based on a match of the coefficients. For example, if coefficients a.sub.1, a.sub.2, . . . a.sub.n match with coefficients c.sub.1, c.sub.2, . . . c.sub.n, respectively, processing unit 110 may determine location 5628 of vehicle 200 as corresponding to location 2 of predetermined road model trajectory 5612.”.

US 5774824 A to Streit; Donald A. et al. teaches, inter alia a map matching navigation system that updates the location of the vehicle at a plurality of positions on the map route wherein the vehicle location is known with an increased level of confidence as it exits curves in a road in for example the ABSTRACT and citation below:
“A map matching navigation system for monitoring vehicle state characteristics including the location of a vehicle on a map route. The map matching navigation system may operate in a fixed mode wherein the map route is inputted by a user or a flexible mode wherein the map matching navigation system determines the map route from a plurality of measured points which correspond to the location of the vehicle. The map matching navigation system additionally updates the location of the vehicle at a plurality of positions on the map route wherein the vehicle location is known with an increased level of confidence.

(13) An analyzer 64 simultaneously detects curves in the map route 8 which exceed a threshold value. The map matching navigation system updates the measured point 26 and the matched point 28 with the last key node 30 of the curve as the vehicle 4 exits the curve. Updating the measured point 26 and the matched point 28 with the end of the curve reduces accumulated error within the map matching navigation system because the position of the vehicle 4 is known with a high degree of certainty as it exits the curve. The map route 8 and matched point 28 may be conveyed to an operator of the vehicle 4 via the user interface 18.”.
US 20170052028 A1 to Choudhury; Romit Roy et al. teaches, inter alia calculating an estimated location of a vehicle by analyzing a second set of vertical vehicular motion data in light of a GPS mapping association in for example the ABSTRACT and citation below:

“A method for primarily sensor-based navigation includes: in a first time period, collecting geophysical position data using a GPS receiver of a navigation device; in the first time period, collecting a first set of accelerometer data using an accelerometer of the navigation device; analyzing the first set of accelerometer data to produce a first set of vertical vehicular motion data; generating a mapping association between the first set of vertical vehicular motion data and the geophysical position data; in a second time period after the first time period, collecting a second set of accelerometer data using the accelerometer; analyzing the second set of accelerometer data to produce a second set of vertical vehicular motion data; and calculating an estimated location of the vehicle by analyzing the second set of vertical vehicular motion data in light of the mapping association.”


US 20180079272 A1 to Aikin; Randol W. teaches, inter alia adjusting an active suspension system of a vehicle in response to a determination that the vehicle is approaching a road at the particular location in for example the ABSTRACT below:
“A method includes receiving, at a control system of a vehicle, a road profile for a road at a particular location, the road profile indicating a road condition of the road at the particular location. The method also includes determining that the vehicle is approaching the road at the particular location. The method further includes adjusting an active suspension system of the vehicle in response to a determination that the vehicle is approaching the road at the particular location.”.


None of the prior art above teaches or renders obvious either alone or in combination with any of the prior art of record the claimed invention as a whole as explained below.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-22 are allowable.

The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
As indicated by the Double Patent rejections above, the inventive concept has been found allowable in the Examination of at least one related Application.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: the closest prior art of US 20100280751 A1 to Breed; David S.,  JP 2015068665 A to KISHI YASUHISA and US 20170136842 A1 to Anderson; Zackary Martin et al. (Anderson) fails to teach or render obvious either A method of operating a first vehicle, comprising: while traveling along a segment of a physical road in the a first vehicle, measuring, with a sensor, a parameter associated with a vertical motion of at least one wheel of the vehicle; generating a working profile based at least partially on the measurements; determining values of correlations between at least a parameter in the working profile and a corresponding parameter in a stored reference profile of at least two candidate road segments; determining a highest correlation value from among the determined correlation values; determining a second approximate location of the first vehicle based on the highest correlation value, or A method of operating a vehicle system based on a location of the vehicle along a road segment, the method comprising: measuring a parameter related to a vertical motion of at least one wheel of the vehicle with a sensor; based at least partially on the measurements, generating a working profile of at least a portion of the segment of the physical road; determining a first approximate location of the vehicle with a first localization system from a remote data storage facility, receiving previously stored reference profiles for multiple road segments associated with the first approximate location; determining a second approximate location of the first vehicle based on the degree of correlation between a parameter of the working profile and a parameter of each of the multiple road segments associated with the first approximate location; and providing information related to the working profile to the remote data storage facility as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        
20221116